Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 4/5/2021.
2.	Claims 1-20 are pending in this application. Claims 1, 10 and 19 are independent claims.
3.	Claims 1-20 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest analyzing stored trip data to determine average trip lengths for each area and a distance within which a majority of trips take place for each area; in response to a request, determining, by a hardware processor, a location of a user device of a user; causing presentation of a user interface (UI) illustrating a map at a first level of an area based on the location of the user device and including an indication of the location of the user device on the map, the first level of the area being sized to a zone equal to the distance within which the majority of trips takes place for the area; receiving, via the UI, a first zoom input applied to a touchscreen of the user device, the first zoom input comprising a selection of a portion of the first level; based on the first zoom input, causing presentation of the UI showing a second level corresponding to the selected portion, the second level comprising a zoomed in view of the selected portion; receiving, via the UI, a second zoom input applied to the touchscreen that selects a node displayed on the UI; and based on the selected node, causing presentation of navigation information for a point of interest corresponding to the selected node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hong et al (US-20200310597-A1).
Zhu et al (US-20200182646-A1).
Cai et al (US-20180348000-A1).
Chen et al (US-20160320199-A1).
Bliss et al (US-20100106801-A1).
Grigera et al (US-20210364309-A1).


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174